FILED
                              NOT FOR PUBLICATION                           JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GABRIEL MINASYAN; HASMIK                         No. 11-70743
MINASSIAN; HAKOB MINASYAN,
                                                 Agency Nos.      A075-648-887
               Petitioners,                                       A075-648-888
                                                                  A075-648-890
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Gabriel Minasyan, Hasmik Minassian, and Hakob Minasyan, natives and

citizens of Armenia, petition for review of the Board of Immigration Appeals’

(“BIA”) March 15, 2011, order denying their motion to reconsider and/or reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion denials of motions to reconsider and motions to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

       In their motion to the BIA, petitioners argued the BIA erred previously by

not considering all the evidence they submitted. The BIA did not abuse its

discretion in denying petitioners’ motion to reconsider where the motion did not

establish any error of fact or law in the BIA’s prior order. See 8 C.F.R. §

1003.2(b)(1).

       We lack jurisdiction to address petitioners’ contentions related to the BIA’s

2010 decision denying their prior motion to reopen because the petition for review

is untimely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. Mukasey, 533
F.3d 1103, 1110 (9th Cir. 2008) (an untimely petition for review must be dismissed

for lack of jurisdiction).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    11-70743